IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-270-CR



WALTER RAY PYRON,
	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE



 

FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 83-157-K, HONORABLE WILLIAM S. LOTT, JUDGE PRESIDING

 




PER CURIAM


	This is an appeal from an order denying reduction of bond.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).

[Before Chief Justice Carroll, Justices Aboussie and Jones]
Dismissed On Appellant's Motion
Filed:   June 30, 1993
[Do Not Publish]